DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/01/2020 is in compliant with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17, 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US9815118B1) in view of El Naga et al. (US20190337056A1) in view of Wang et al. ("Investigation of sintering shrinkage in binder jetting additive manufacturing process." Procedia Manufacturing 10 (2017): 779-790.).
Regarding Claim 1, Schmitt teaches method of forming a part, the method comprising: additive manufacturing (3D printing) by binder jetting metallic powder (Col. 27, Lines 10-15) a first green component with a first attachment interface (Claim 24); 
assembling the first green component with a second component comprising a second attachment interface and forming an assembly such that the first attachment interface and the second attachment interface are adjacent to each other; (Claim 24)
and sintering the assembly (Col. 5, Lines 10-20) wherein volumetric shrinkage of at least the first green component occurs (Col. 46, Lines 40-50) which is considered to create a compressive force across the first attachment interface and the second attachment interface as both objects and each respective interface under goes shrinkage as a result of sintering where the shrinkage is considered a result of compressive strain upon heating;
Schmitt teaches compressive force across the first attachment interface and the second attachment interface and the heat from the sintering forms a metallurgical bond across the first attachment interface and the second attachment interface with an interface layer (Figure 15) where the interface layer separates the two objects, thereby not forming a monolithic part by sintering. However, El Naga teaches a method for forming additive manufactured parts where hollow parts and their respective caps can be co-printed (abstract) and joined together to seal the hole [0054] for the purpose of forming a sealed automobile or transport vehicle component to prevent fluids from entering internal portions [0003] (See Figure 9). Therefore, one of ordinary skill in the art would have been motivated to use the process of Schmitt to co-print first and second parts of a single component to be joined together directly for the purpose of forming a hollow unitary or monolithic component. 
Regarding the step of de-powdering the first green component; Schmitt does not teach the green component is de-powered. However, Wang teaches that for binder jetting of metal powder parts (abstract), binder jetting conventionally can be divided into 7 steps including printing, curing, de-powdering, and sintering; where de-powdering is needed before sintering to remove excess powder which can lead to linear dimensional inaccuracy (Introduction, Page 780, [002]). Therefore, one of ordinary skill in the art would have been motivated to modify the binder jetting process of Schmitt to include a step of de-powdering before sintering for the purpose of reducing loose powder and improving dimensional accuracy of the sintered part. 
Regarding Claims 2 and 5, and 16, El Naga teaches that one component has an aperture (904) and that the other component is an overlay structure (908) (Figure 9) such as a plug [0018]; the aperture is taught in one embodiment to be a slot in a side wall (210) of a first component, (Figures 2A-2B) where the second attachment interface is considered to be the plug that fits into the slot. 
 Regarding Claim 3, El Naga teaches the aperture is de-powdered (906) before the cap is overlaid on top (908) (Figure 9).  
Regarding Claims 4 and 6, El Naga teaches the plug or cap is sealed to the aperture (Claim 22). 
Regarding Claims 7-9, El Naga teaches the cap covers the interior channel of the surface region [0008] and that one component has an aperture (904) and that the other component is an overlay structure (908) (Figure 9) such as a plug [0018] in the form of a T shape (See 204 of Figures 2A and 2B); the aperture is taught in one embodiment to be a slot in a side wall (210) of a first component, the T shape plug of Figures 2A is considered to enter the channel transverse or orthogonal to the elongated channel, as further demonstrated by Figures 3A, 3B, and 4A. 
Regarding Claims 10-11, El Naga teaches the plug has a recessed tool orifice or hole, considered to serve as a control orifice positioned towards or in the internal passageway (See recess of plug of 204 in Figures 2A and 2B) [0045] but does not specifically teach the plug comprises an insert made from a different material than the plug; However, Schmitt teaches the second object may be reinforced with an additive of a different material that may fill or otherwise support to the object (Col. 11, Lines 5-20) and El Naga teaches a silicone plug may be inserted before the insertion of the overlay structure such that the metal expansion pieces can conform to the shape of adjacent AM parts [0053] (the silicone is considered to be different material than the respective AM parts); therefore, one of ordinary skill would have been motivated to insert a silicone insert in the plug or overlay structure to conform to the control orifice shape the plug for the purpose of improving the sealing between adjacent AM parts. The orifice is considered configured to control flow of a fluid through the part if fluid were present as defined by applicant in [0010]. 
Regarding Claims 12 and 17 and 19-20, El Naga teaches that a component in the form of tube can be formed [0003], and it is considered that filling a hole in a tubular component with an elongated aperture or slot would comprise a space between a first and second wall (top and bottom walls of tube) or similar hollow structure for a plug as a second component to fit into and seal. El Naga teaches the aperture is de-powdered (906) before the cap is overlaid on top (908) (Figure 9).  
Regarding Claim 20, El Naga teaches the cap covers the interior channel of the surface region [0008] and that one component has an aperture (904) and that the other component is an overlay structure (908) (Figure 9) such as a plug [0018] and teaches the plug has a recessed tool orifice or hole, considered to serve as a control orifice positioned towards or in the internal passageway (See recess of plug of 204 in Figures 2A and 2B) [0045] 
Regarding Claim 17, the genus of a tube is considered to comprise a species where the tube has closed ends and open ends. 
Regarding Claim 13, Schmitt teaches that multiple green parts of the same multi-part component can be printed (Col. 56, Lines 30-35), therefore the prior art contemplates printing such as by metal binder jetting an assembly larger than what can be built in a single build box, alternatively, one of ordinary skill in the art would have been explicitly motivated to build a multicomponent part larger than the size of a build box as practically, larger AM components take longer to construct, so joining of independent green components to form a final component would allow for the construction of larger components without the need for complex shaping equipment such as machining. 
Regarding Claim 14, Schmitt in view of El Naga teaches that the first and second component are co-printed (a build box or build chamber is implied in the binder jetting method of Schmitt) 
Regarding Claim 15, Schmitt teaches the first and second component can be built concurrently or at the same time (Col. 57, Lines 30-37) which is considered to mean during a single MBJ run. 


Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Schmitt as used above, which teaches a method of forming a sintered compact from at least two green components, however, Schmitt does not teach that the component is tubular with closed ends and that an aperture extends through a first sidewall and partially through a second sidewall. Therefore, the indicated subject matter is considered to be allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738